UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAPOLI BERN RIPKA
SHKOLNIK, LLP, a Limited Liability
Partnership,
                              Plaintiﬀ,
                                                                   ORDER
                – against –                                   18 Civ. 10236 (ER)

EVANSTON INSURANCE COMPANY
and DOES 1 TO 50, inclusive,
                              Defendants.


RAMOS, D.J.:

         On November 8, 2018, the plaintiﬀ requested that this case be marked as related

to 18 Civ. 7027. On July 19, 2019, the parties in 18 Civ. 7027 — the same as the parties

in this matter — submitted a notice of settlement and the case was closed. Accordingly,

the Clerk of Court is directed to close this case without prejudice to reopening by any

party by letter notice, on or before thirty (30) days after the date of this order.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
